Citation Nr: 0114941	
Decision Date: 05/30/01    Archive Date: 06/04/01

DOCKET NO.  00-04 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of 
sacralization of L-5.

2.  Entitlement to service connection for recurrent hip 
dislocations.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from March 1998 to May 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Lincoln, Nebraska.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

On substantive appeal in January 2000, the veteran requested 
a hearing at the RO.  Ultimately, she was scheduled to appear 
at a hearing on June 23, 2000.  A Report of Contact, recorded 
by the RO hearing officer, dated June 23, 2000, shows that 
the veteran appeared early for her scheduled hearing, that a 
hearing was held in the absence of her representative, that 
the veteran provided statements in support of her claims, and 
that written notations from the veteran's representative in 
preparation for the hearing were received and incorporated 
into the claims folder in lieu of the representative's 
presence.  Nevertheless, a transcript of the hearing held at 
that time is not of record.  As such, the record does not 
establish whether or not the veteran waived the right to have 
representation at her scheduled hearing either in writing or 
in testimony.  Additionally, if a hearing transcript is not 
available, the record must reflect whether the veteran has 
been afforded an opportunity for a new hearing or acceptance 
of the summary contained in the Report of Contact document in 
lieu of a transcript.  See generally, 38 C.F.R. § 20.700-
20.704 (2000).  Thus, additional development in this regard 
is warranted.  

The veteran asserts that her current back and hip 
disabilities were either incurred in or aggravated by active 
service.  The service medical and administrative records show 
that on enlistment medical examination in December 1997, 
postural kyphosis and lordosis of the spine were noted, that 
during service the veteran received treatment for complaints 
of back pain and diagnoses made included mechanical low back 
pain secondary to old impact, and that in May 1998 the 
veteran was found medically unfit for service as a result of 
lower back pain, resulting from falling off of a horse in 
1995 and diagnosed as sacralization of L5 - Bertolotti's 
syndrome, symptomatic, deemed to have existed prior to 
service.  

On VA examination in August 1998 diagnoses made were by 
patient history, lumbosacral spine sacralization and by 
patient history, recurrent left hip dislocation, without 
surgical intervention.  X-ray reports of the lumbar spine 
were productive of normal findings.  However, private medical 
reports from Hastings Orthopedic Association, P.C., and 
Hastings Family Chiropractic dated from 1998 to 1999 show 
that the veteran reported injuring her back during basic 
training and that she received continuous treatment for low 
back pain and recurrent muscle spasm.  Included within the 
reports is a February 1999 x-ray report showing impressions 
of sacralization of L-5 in the form of bilateral accessory 
joints at L-5/S-1, which may alter the normal lumbosacral 
biomechanics, retrolisthesis of L-4 upon L-5, pelvic 
obliquity, left posterior rotation of the L-2 vertebral body, 
and slight pubic offset.  This report also noted review of 
pre-service x-ray films.  In this regard, it was noted that 
disc wedging at L-2 and L-3 was demonstrated on a July 8, 
1976 x-ray study.  The 1998 to 1999 medical reports record 
diagnoses of lumbosacral strain/sprain, lumbar nerve root 
compression, lumbar radiculitis, muscle spasm, and 
sacralization.  July 1976 medical treatment reports are not 
of record.

Given the varying medical evidence, the Board finds that a 
contemporaneous VA medical examination is needed to determine 
whether the veteran has a disability of the lumbar spine 
and/or hip, and if so, to ascertain whether such were 
incurred in or aggravated by active service.  Such medical 
opinions are not currently of record.  

The Board may not rely on its own unsubstantiated judgment as 
to whether a disability was incurred in or aggravated by 
active service, but must support its medical conclusions with 
independent medical evidence in the record.  Crowe v. Brown, 
7 Vet. App. 238, (1994).  If the medical evidence of record 
is insufficient, or, in the opinion of the Board, of doubtful 
weight or credibility, the Board is free to supplement the 
record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
Talley v. Brown, 6 Vet. App. 72 (1993).

Additionally, a June 1998 clinical entry from the Hastings 
Orthopedic Associates, P.C., shows that the veteran received 
treatment from Drs. Wycoff and Teachworth.  The June 2000 
Report of Contact summary of a personal hearing, noted the 
veteran reported that Dr. Teachworth had told her that she 
had left hip problems that were related to back disability.  
Reports of treatment by such physicians are not of record.

A letter dated in February 1999 indicates that the veteran 
may have applied for Social Security Administration (SSA) 
disability benefits.  If so, medical and administrative 
reports used when adjudicating that determination are not of 
record.  

Finally, in this case, the Board stresses that the 
aforementioned development is needed to equitably adjudicate 
the veteran's claims.  If the veteran wishes help, she cannot 
passively wait for it in those circumstances where she may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The duty to obtain information and evidence 
necessary to substantiate her claims is not a one-way street.  
Id.  The veteran, too, must be responsive and cooperative.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should afford the veteran the 
opportunity to submit additional evidence 
to substantiate her claims, including 
medical or lay statements from relatives 
and fellow service persons, to include lay 
persons listed on the June 1998 
application.

3.  If any, the RO should obtain from the 
Social Security Administration the 
records pertinent to the veteran's claim 
for Social Security disability benefits 
as well as the medical records relied 
upon concerning that claim.

4.  The RO should contact the veteran and 
request that she provide the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated her for a low back 
disability and hip disability at any time 
prior to and since service, including when 
a July 8, 1976 x-ray study of the back was 
performed.  After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured, to include 
reports from the Hastings Orthopedic 
Association, P.C., Hastings Family 
Chiropractic, and Drs. Wycoff, Teachworth, 
Hedlund, and Nowacek.  Regardless of the 
veteran's response, the RO should secure 
all pertinent outstanding VA treatment 
records, if any.  The RO should also 
advise the veteran that the failure to 
respond or cooperate could adversely 
affect her claim. 

5.  The RO should arrange for an 
orthopedic examination of the veteran to 
determine the nature, extent of severity, 
and likely etiology of all low back 
disability and hip disability found.  All 
pertinent complaints should be recorded 
and evaluated and any indicated studies 
should be conducted.  The claims file and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior to conduction and 
completion of the examination and the 
examination report must be annotated in 
this regard.  The examiner, after review 
of the claims file as supplemented by the 
additional evidence requested above, 
should identify all low back and hip 
disabilities present.  If no disabilities 
are found, the examiner should so state.  
For any low back and/or hip disability 
identified, the examiner should state 
whether the disability preexisted active 
service.  If the disability is found to 
have preexisted active service, the 
examiner should opine as to whether it is 
as likely as not that the disability 
increased in severity beyond the natural 
progression of the disability during 
active service.  If the disability did not 
preexist active service, the examiner 
should opine as to whether it is at least 
as likely as not that the disability was 
incurred in active service.  The examiner 
should provide a rationale for all 
opinions expressed.

6.  The RO should include a transcript of 
the June 23, 2000 hearing in the claims 
folder.  If a transcript is available, 
but does not contain a statement by the 
veteran of waiver of the right to 
representation during the hearing, the RO 
should, by written correspondence, 
contact the veteran and ascertain whether 
she waived the right to representation at 
the hearing.  If a transcript is not 
available, the veteran should be afforded 
the opportunity to choose a new hearing 
or to accept the June 23, 2000 Report of 
Contact as an accurate summary of her 
testimony in lieu of a hearing 
transcript.  The RO should appropriately 
respond pursuant to the veteran's reply.  

7.  Thereafter, the RO should 
readjudicate the claims on appeal.  If 
any benefit sought on appeal remains 
denied, the veteran and her 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to each 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until she is notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


